Case 1:19-cv-03377-LAP Document 104 Filed 12/23/19 Page1of1
Case 1:19-cv-03377-LAP Document 102-1 Filed 12/23/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VIRGINIA GIUFFRE,
Plaintiff,
v.
ALAN DERSHOWITZ,

Defendant,

 

ALAN DERSHOWITZ,
Counterclaim Plaintiff,

Vv.

VIRGINIA L, GRUFFRE,

Counterclaim Defendant.

 

 

 

  

|USDCSDNY.
» DOCUMENT |
LLECTROMICALLY FILED "

i oc fs ‘
|| Dare vilES. dans

F Ske menial a gitelah br h demi oh dior obey MT me A eR beanie f

Civil Action No. 1:19-cv3377 (LAP)

(puenewee) AGREED ORDER

Based on the parties agreement, it is hereby ORDERED that the microcassette tape

produced by Defendant to Stroz Friedberg and currently in Stroz Friedberg’s possession shall be

promptly turned over to the forensic firm of CDS Legal for whatever analysis either party

requests and pays for.

SO ORDERED.
Dated: New York, New York

This AG Soy of LEGA 2019

Vorerta b Mev

Hon. Loretta A. Preska
Senior United States District Judge

 
